Filed 6/24/22

                         CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                               DIVISION THREE


 JOHN DOE,
            Plaintiff and Respondent,
                                            A161546
 v.
 THE REGENTS OF THE                         (Alameda County
 UNIVERSITY OF CALIFORNIA,                  Super. Ct. No. RG18888616)
            Defendant and Respondent;
 JANE ROE,
            Appellant.


       John Doe filed a petition for writ of mandate against the Regents of the
University of California (the University), seeking to set aside the University’s
decision to discipline John for sexually assaulting Jane Roe.1 The trial court
granted the petition, finding John was not afforded procedural due process
during the University’s investigation of Jane’s complaint. Jane, who was not
a party in John’s writ case, moved to vacate the mandate order on the ground
that the order is void because she did not receive notice of, and an
opportunity to participate in, the writ proceeding. The trial court denied
Jane’s motion. We acknowledge that Jane’s interests were affected by the



       1Like the parties, we use pseudonyms to protect the privacy of these
individuals. (See Starbucks Corp. v. Superior Court (2008) 168 Cal.App.4th
1436, 1452, fn. 7.)

                                        1
mandate proceeding, such that she may have been a real party in interest or
a necessary party, but she has not established that she was an indispensable
party. Nor has she established that the absence of even an indispensable
party is grounds to void a judgment. We accordingly affirm.
            FACTUAL AND PROCEDURAL BACKGROUND
I. The Incident and University Investigation
      At the beginning of September 2015, John and Jane were friends and
undergraduate students at the University of California, Santa Barbara
(UCSB). On September 7, they went to a party together and then had a
sexual encounter. The next day, a dispute arose about whether the encounter
was consensual. Jane filed a police report about the incident, which led to a
criminal investigation but no criminal charges.
      Thirteen months after the alleged assault, on October 10, 2016, Jane
filed a complaint about John with UCSB’s Title IX and Sexual Harassment
Policy Compliance Office. Title IX refers to Title IX of the Federal Education
Amendments of 1972, 20 U.S.C. § 1681 et seq., which “prohibits sex
discrimination under any education program or activity receiving federal
funds.” (Donovan v. Poway Unified School Dist. (2008) 167 Cal.App.4th 567,
598.) Title IX has been “applied to require universities to investigate
allegations of sexual misconduct involving students.” (Doe v. University of
Southern California (2018) 29 Cal.App.5th 1212, 1215, fn. 2.)
      Jane’s complaint was assigned to investigator Kristi Johnson who
interviewed Jane and obtained a list of witnesses from her. On October 31,
2016, John was notified about the pending investigation. In January 2017,
Johnson left UCSB, and the matter was reassigned to investigator Brian
Quillen.




                                       2
      Quillen interviewed John on May 17, 2017, which was the first time
that a UCSB representative interviewed John about the incident. On May
24, after the fact-finding phase of UCSB’s investigation was almost
completed, Quillen met with John for an oral “debriefing” interview. During
that meeting, Quillen provided verbal summaries of witness statements and
John proposed questions for Quillen to ask Jane. The next day, UCSB
Investigator Yahyavi interviewed Jane and asked her John’s questions.
      On August 9, 2017, Quillen submitted a report to the University’s
Office of Judicial Affairs (OJA). Quillen’s report summarizes evidence
collected during the investigation and contains express findings of fact and
recommendations. Quillen found that John was aware, or should have been
aware, that Jane was incapacitated during their sexual encounter. Quillen
also found that John fabricated audio recordings that he represented to be
Jane giving consent to the encounter. Quillen recommended that the OJA
decide that John sexually assaulted Jane and suspend John for three years.
      On August 24, 2017, the OJA issued a decision that adopted Quillen’s
findings and recommendation. John appealed the OJA’s decision to UCSB’s
Interpersonal Violence Appeal Review Committee. As grounds for appeal,
John alleged procedural errors, findings unsupported by substantial
evidence, and a disproportionate punishment.
      In October 2017, John submitted questions that he wanted the Review
Committee to ask witnesses at the hearing on his appeal, which was held
later that month. The only witnesses who appeared at the hearing were
John, Jane, investigator Quillen, and OJA representative Suzanne Perkins.
The Committee asked Quillen and Perkins for answers to John’s questions.
The Committee did not ask Jane questions, concluding that John’s questions
of her were outside the scope of his appeal.



                                       3
      On November 13, 2017, the Review Committee denied John’s appeal
and upheld his suspension.
II. John’s Writ Petition
      In January 2018, John filed a petition against the University, seeking a
writ of mandate under Code of Civil Procedure, section 1094.5 or, in the
alternative, under section 1085.2 John alleged that UCSB’s disciplinary
action against him was invalid because the University did not grant him a
fair hearing, failed to proceed in the manner required by law, and made a
decision unsupported by the evidence. Seeking independent review, John
alleged he was denied his right under Title IX to continue his education
without the stigma of having been found responsible for a sexual assault.
John’s petition names as respondent only the Regents of the University of
California; Jane Roe is described as a “[n]on-party.”
      In January 2019, the trial court granted John’s petition, in a 41-page
order directing the University to set aside its decision against John. As a
preliminary matter, the court construed John’s pleading as a petition for a
writ of mandate under section 1085, rather than one for administrative
mandamus under section 1094.5. The court reasoned that “ ‘ordinary
mandate’ ” is used to review agency decisions made without an evidentiary
hearing. (Citing McGill v. Regents of University of California (1996) 44
Cal.App.4th 1776, 1785.) Here, the Regents had acknowledged that UCSB’s
procedure for investigating sexual violence and sexual harassment
complaints involves “a single investigator who makes factual findings, a
single [administrator] at the OJA who makes a decision without a hearing,
and an appeal board that reviews the decision for substantial evidence.”


      2Subsequent statutory references are to the Code of Civil Procedure
unless another statute is cited.

                                       4
However, UCSB’s process did produce a defined record, which the University
had filed with the court, and the court used the evidence in that record to
review John’s claims.3
      John’s first claim was that UCSB’s process was unconstitutional
because it did not afford John the right to question Jane. Recognizing that
the precise requirements of due process depend on the context, the court
found that in this case, the University was required to provide John an
“effective opportunity to present questions to [Jane] in front of the finder of
fact” because of “the felony level nature” of the charge against John, the
“importance of the relative credibility” of Jane and John, and the “seriousness
of the potential consequences” of the University’s decision. The procedures
followed in this case did not meet that standard, the court found. OJA,
although it was the decisionmaker, was not the finder of fact. OJA relied on
the facts as found by investigator Quillen,4 and neither he nor John was
present when investigator Yahyavi presented John’s questions to Jane. As a
result, the court concluded, UCSB’s process was not constitutionally adequate
for resolving Jane’s complaint of sexual assault; it did not afford “the
minimum due process opportunity to cross-examine required by the
constitution.” And the error was prejudicial because cross examination of
Jane and perhaps other witnesses could have led to a different result, the
court concluded.


      3The University’s “administrative record” is not included in the record
on appeal.
      4 The Review Committee could have been a factfinder, as it held a
hearing and had an opportunity to observe John and Jane, except that its
role was limited to determining whether the investigator’s findings of fact
were supported by substantial evidence. Indeed, the Review Committee
denied John the opportunity to ask Jane questions regarding the merits of
her complaint at the appeal hearing.

                                        5
      John’s second material claim was that the University failed to follow its
own policies requiring an investigation that is impartial, thorough, timely
and fair. The trial court found that the investigation was impartial and
sufficiently thorough, but it was not completed in a timely manner, nor was it
fair, given the seriousness of the charge. The court found the procedure to be
unfair in several respects, including two due process violations so serious
they amounted to structural error. First, one person served as both
investigator and factfinder, creating an unacceptable “ ‘record exclusivity’ ”
problem, in that “the investigator is the only person who has seen or heard
the evidence” on which the factfinder relies. Second, this problem was
exacerbated here because different investigators interviewed and evaluated
the credibility of Jane and John, so there was no single finder of fact.
      Finally, the court found that the University’s record of the proceeding
contained substantial evidence supportive of investigator Quillen’s findings.
Nevertheless, because of the due process violations, the court granted the
petition for a writ of mandate directing the University to set aside and vacate
the disciplinary decision against John. In directing John to prepare a
proposed judgment, the court ordered that “[t]he judgment must not interfere
with the discretion of the [University] regarding further proceedings.”
      On February 22, 2019, the court entered judgment and issued the
peremptory writ of mandate. When the judgment was not appealed, it
became final.
III. Jane’s Motion to Vacate
      On June 9, 2020, Jane filed a motion to vacate the order granting the
writ of mandate. Jane argued that the mandate order and resulting
judgment are void because her statutory rights to notice and the opportunity
to participate in the proceeding were violated. (Citing §§ 1088, 1107; Palma



                                        6
v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171 (Palma).) Jane argued
further that she was an indispensable party in the proceeding because her
rights and interests were injured by the mandate order, which failed to
“weigh her interests against [John’s].”
      In a declaration filed in support of her motion, Jane stated that she did
not learn about the writ proceeding until after the court granted John’s
petition. Jane averred that in April 2019, her “CARE Advocate” notified her
that the University intended to reopen her Title IX case against John. Jane
contacted the University and a UCSB official sent her a copy of the mandate
order. Jane had difficulty understanding the impact of the order and was
unable to secure legal representation until March 2020, when a nonprofit
organization agreed to represent her. With the assistance of counsel, Jane
filed her motion to vacate and advised the University that she would not
participate in a rehearing of her Title IX complaint until her motion was
decided.
      Jane’s declaration described how UCSB’s Title IX investigation had
impacted her life, put her reputation at stake, and made her vulnerable to
accusations that she lied about what happened. She stated further that her
exclusion from John’s writ proceeding made her feel that her experiences as a
sexual assault victim and survivor were meaningless. Jane also opined that
she had a right to present her “side of this story” before the court made its
decision.
      Opposing Jane’s motion to vacate, John argued that Jane did not have
a right to notice of his writ proceeding, and if Jane wanted to challenge the
Title IX process, her recourse was against the University rather than John.
The University filed a “Response” to Jane’s motion, in which it declined to
take a position as to whether Jane was entitled to relief from the judgment,



                                          7
but disputed Jane’s legal theory that the failure to provide her notice of the
proceeding deprived the court of jurisdiction to issue the mandate order.
      On September 24, 2020, the court denied Jane’s motion to vacate the
mandate order, outlining its reasons in a written order (the September 2020
order). First, the court rejected Jane’s claim that the mandate order and
resulting judgment were void for failure to give Jane notice of the proceeding.
Jane’s reliance on Palma, supra, 36 Cal.3d 171, was misplaced, the court
found, because Jane was not a named party in the writ proceeding. Second,
the court doubted that Jane was a real party in interest because John’s
request for a determination that his constitutional right to due process had
been violated did not directly affect Jane’s rights or status as a UCSB
student. Third, even if Jane could establish that her interests in this case
made her an indispensable party, her absence from the proceeding was not a
jurisdictional defect but would only preclude the court from requiring Jane to
take some action or depriving her of a substantial right; the order granting
John’s petition did not violate these rules, the court found. In Jane’s absence,
the court accorded “complete relief” to the parties to the action—John and the
University—by “determining whether [the University’s] process for
adjudicating complaints of sexual assault complied with the accused’s
constitutional due process rights.” It did not decide the separate issue of
whether Jane’s evidence would have supported disciplinary action against
John under a process that complied with constitutional mandates. Finally,
the court rejected Jane’s contention that the University violated its own
policy by failing to provide Jane with notice of the writ proceeding. The
pertinent policy required the University to give Jane written notice “of any
subsequent change to disciplinary results,” and the court found that the




                                       8
University complied with this policy when it provided Jane with a copy of the
mandate order in April 2019.
                                 DISCUSSION
      Jane contends that the September 2020 order denying her motion to
vacate must be reversed because the mandate order issued in John’s writ
case is void. To resolve this claim, there are three important issues we are
not called upon to decide. The first is the fundamental factual question of
whether John sexually assaulted Jane. That question was not before the
trial court, and the court’s only observation about Jane’s or John’s credibility
was that assessing their relative credibility was important to a reliable
disciplinary decision. The second question we are not called upon to decide is
what procedures the University should employ in making its disciplinary
decisions. Although the trial court had a great deal to say on this subject in
its mandate decision, that aspect of the court’s decision is not before this
court. Third, we do not address any claim Jane might have had against the
University for its failure to notify her that John had filed this writ petition.
We are not asked to review and do not affirm the trial court’s finding that the
University complied with its own policy requiring it to provide a Title IX
complainant with notice of “any subsequent change to disciplinary results.”
      Instead, we are asked to decide a question of civil procedure: whether
Jane’s absence from the mandate proceedings so undermined the case before
the court as to render the resulting judgment void. And before we decide that
question, we must address some threshold procedural issues.
I. The Order Is Appealable
      Jane contends the denial of her motion to vacate is an appealable order,
citing Ryan v. Rosenfeld (2017) 3 Cal.5th 124, 135 (Ryan). Although
respondents do not address this issue, we have an independent duty to



                                        9
consider this jurisdictional prerequisite. (Jennings v. Marralle (1994) 8
Cal.4th 121, 126.) We conclude the order is appealable, though not for the
reason Jane advances.
       Ryan holds that an order denying a motion to vacate a judgment under
section 663 is an appealable order. (Ryan, supra, 3 Cal.5th 124.) Section 663
permits a court to set aside a judgment based on its own decision and to enter
a new and different judgment where there is an “[i]ncorrect or erroneous
legal basis for the decision,” or the decision is “not consistent with or not
supported by the facts.” (§ 663.) Section 663a requires that a party intending
to file this statutory motion provide timely notice of that intent, and it sets an
outside limit of 75 days from the date the moving party was served with
notice of entry of judgment for the court to rule on the motion. (§ 663a,
subds. (a), (c).)
       Jane’s motion to vacate the mandate order is not a section 633 motion.
Jane did not purport to file her motion under section 663, nor did she file on a
timeline consistent with section 663a. Moreover, her motion did not request
that the court set aside its judgment and enter a different judgment based on
the same facts. Instead, Jane sought to vacate the mandate order and reopen
the writ proceeding so she could participate in it. This type of relief is not
afforded by section 633. (See e.g. Forman v. Knapp Press (1985) 173
Cal.App.3d 200, 203 [section 663 motion “does not lie to vacate a summary
judgment and remit an action for trial”].)
       Jane’s motion is a nonstatutory motion to vacate a void order. Jane
filed her motion on the stated grounds that the mandate order and judgment
“were issued in violation of [Jane’s] rights to due process, are void and must
be vacated.” A void order or judgment may be directly or collaterally
attacked at any time. (People v. American Contractors Indemnity Co. (2004)



                                        10
33 Cal.4th 653, 660 (American Contractors); County of San Diego v. Gorham
(2010) 186 Cal.App.4th 1215, 1228.) Even when relief is not available under
a statute, the court retains inherent power to vacate void orders. (Ibid.; see
also Plaza Hollister Ltd. Partnership v. County of San Benito (1999) 72
Cal.App.4th 1, 15 [“ ‘[a] stranger to an action who is aggrieved by a void
judgment may move to vacate the judgment’ ”].)
      The general rule is that nonstatutory motions to vacate are not
appealable, but an exception applies when the appellant alleges that the
underlying order or judgment is void. (Adoption of Matthew B. (1991) 232
Cal.App.3d 1239, 1267.) The justification for this exception is that if an order
or judgment is void, an order denying a motion to vacate that order or
judgment is also void and appealable because it gives effect to a void
judgment. (Carlson v. Eassa (1997) 54 Cal.App.4th 684, 691 (Carlson).)
Thus, the denial of Jane’s nonstatutory motion to vacate the allegedly void
mandate order is an appealable order.
II. Dismissal of the Appeal Is Not Required
      John contends that this appeal must be dismissed because Jane lacks
standing to appeal the mandate order or, alternatively, because Jane failed to
exhaust her administrative remedies. We reject both contentions.
      A. Jane Has Standing
      “Standing to appeal is jurisdictional [citation] and the issue of whether
a party has standing is a question of law.” (People v. Hernandez (2009) 172
Cal.App.4th 715, 719–720 (Hernandez).) To “have appellate standing, one
must (1) be a party and (2) be aggrieved.” (In re Marriage of Burwell (2013)
221 Cal.App.4th 1, 13; see § 902.) “We liberally construe the issue of
standing and resolve doubts in favor of the right to appeal.” (Apple, Inc. v.
Franchise Tax Bd. (2011) 199 Cal.App.4th 1, 13.)



                                       11
      First, Jane is now a party in this case. “[A] nonparty that is aggrieved
by a judgment or order may become a party of record and obtain a right to
appeal by moving to vacate the judgment.” (Hernandez, supra, 172
Cal.App.4th at p. 720.) “A motion to vacate in the trial court provides a
means by which such a nonparty may become a party to the litigation with a
right of appeal without the need to formally intervene in the action.” (Henry
M. Lee Law Corp. v. Superior Court (2012) 204 Cal.App.4th 1375, 1382.)
Here, although Jane was not named as a party in John’s writ petition, she
became a party by filing a nonstatutory motion to vacate the mandate
order—a motion that was briefed, argued, and denied on the merits.
      Second, Jane is aggrieved by the mandate order. “One is considered
‘aggrieved’ whose rights or interests are injuriously affected by the
judgment.” (County of Alameda v. Carleson (1971) 5 Cal.3d 730, 737.) “An
aggrieved person, for this purpose, is one whose rights or interests are
injuriously affected by the decision in an immediate and substantial way, and
not as a nominal or remote consequence of the decision.” (In re K.C. (2011) 52
Cal.4th 231, 236.)
      John contends that Jane was not aggrieved by the denial of her motion
to vacate because the mandate order does not injuriously affect her rights.
According to this argument, the mandate order has no impact on Jane
because it is a determination of John’s due process rights in the Title IX
disciplinary proceeding, and because the trial court did not make any ruling
about Jane’s rights. John posits that Jane’s motion to vacate was dismissed
for lack of standing, and this appeal should be dismissed for the same reason.
      We disagree. The trial court did not dismiss Jane’s motion to vacate for
lack of standing. And, although the writ proceeding was an adjudication of
John’s due process rights, the resulting judgment reversed a disciplinary



                                       12
decision that the University made to resolve Jane’s sexual assault complaint.
Reversal of that decision directly impacts and potentially injures Jane’s
education-related rights under Title IX. (See Cannon v. University of Chicago
(1979) 441 U.S. 677 [Title IX creates an implied private right of action in
favor of students when specific requirements are met].)5
      Moreover, John’s reliance on the order denying Jane’s motion to vacate
as proof that Jane’s interests are not injuriously affected affords an
independent ground for denying his motion to dismiss the appeal. As a
general rule, when the “disposition of a motion to dismiss requires a
consideration of the appeal upon its merits, the motion must be denied.”
(Estate of Wunderle (1947) 30 Cal.2d 274, 279.) John acknowledges this rule
but contends that an exception permitting dismissal applies here because
Jane’s appeal is “clearly frivolous.” The exception John attempts to invoke
applies when “an examination of the judgment roll demonstrates that the
appeal is frivolous.” (Wunderle, at p. 279.) It does not apply when, as here,
the motion to dismiss is based on the same ground that the respondent relies
on to argue for an affirmance of the order (ibid.), and, in any event, we find
nothing frivolous about this appeal.




      5  “A student may bring a Title IX claim against a school for sexual
harassment by another student where the harassment ‘is so severe,
pervasive, and objectively offensive that it effectively bars the victim’s access
to an educational opportunity or benefit,’ and ‘the funding recipient acts with
deliberate indifference to known acts of harassment in its programs or
activities.’ [Citations.] Sexual assault ‘qualifies as being severe, pervasive,
and objectively offensive sexual harassment that could deprive [plaintiff] of
access to the educational opportunities provided by her school.’ ” (Doe v.
University of Southern California, supra, 29 Cal.App.5th at p. 1215, fn. 2.)

                                       13
      B. The Exhaustion Requirement Does Not Apply
      John argues that even if Jane has standing, her appeal should be
dismissed because she failed to exhaust her administrative remedies. John
reasons that after Jane was notified about the mandate order, she was
offered the opportunity to participate in a rehearing of her Title IX complaint,
but instead of pursuing that available remedy “she opted to forego the
administrative process” and file a motion to vacate the mandate order.
Therefore, “judicial intervention is premature” and the appeal should be
dismissed for failure to exhaust administrative remedies, John posits.
      John’s argument misses the mark because there is no administrative
remedy for the relief Jane seeks: a right to participate in any mandate
proceeding that could overturn the disciplinary decision issued in response to
her complaint of sexual assault. Under the exhaustion doctrine, “where an
administrative remedy is provided by statute, relief must be sought from the
administrative body and this remedy exhausted before the courts will act.”
(Abelleira v. District Court of Appeal (1941) 17 Cal.2d 280, 292.) The doctrine
applies to actions seeking both ordinary and administrative mandamus (Leff
v. City of Monterey Park (1990) 218 Cal.App.3d 674, 680–681), but it does not
apply here, where the court’s action in granting the writ of mandate is itself
the subject of the appeal.
      We deny John’s motion to dismiss the appeal and turn now to the
merits of Jane’s claim.
III. The Mandate Order is Not Void
      Jane argues that the mandate order is void because the failure to
provide her with notice of John’s writ petition deprived the trial court of
jurisdiction to issue a writ of mandate overturning the University’s
disciplinary decision. The determination whether an order is void is a



                                       14
question of law, which we review de novo. (Airs Aromatics, LLC v. CBL Data
Recover Technologies, Inc. (2018) 23 Cal.App.5th 1013, 1018; Calvert v. Al
Binali (2018) 29 Cal.App.5th 954, 961; Sakaguchi v. Sakaguchi (2009) 173
Cal.App.4th 852, 858.) As we will explain, the trial court had fundamental
jurisdiction to issue the mandate order, and Jane’s arguments to the contrary
do not withstand scrutiny.
      A. The Court Had Fundamental Jurisdiction
      “A judgment is void if the court rendering it lacked subject matter
jurisdiction or jurisdiction over the parties.” (Carlson, supra, 54 Cal.App.4th
at p. 691.) “ ‘Lack of jurisdiction in its most fundamental or strict sense
means an entire absence of power to hear or determine the case, an absence
of authority over the subject matter or the parties.’ [Citation.] When a court
lacks jurisdiction in a fundamental sense, an ensuing judgment is void, and
‘thus vulnerable to direct or collateral attack at any time.’ ” (American
Contractors, supra, 33 Cal.4th at p. 660.)
      Here, the trial court had authority over the subject matter of this
action. The University is a statewide administrative agency and public legal
entity. (Do v. Regents of University of California (2013) 216 Cal.App.4th
1474, 1487.) Judicial review of its decisions may be obtained by a proceeding
for a writ of ordinary or administrative mandate. (McGill v. Regents of
University of California, supra, 44 Cal.App.4th at p. 1785; Bunnett v. Regents
of University of California (1995) 35 Cal.App.4th 843, 848.)
      The trial court also had personal jurisdiction over the University.
“ ‘ “Service of process is the means by which a court having jurisdiction over
the subject matter asserts its jurisdiction over the party and brings home to
him reasonable notice of the action.” ’ ” (Rockefeller Technology Investments
(Asia) VII v. Changzhou SinoType Technology Co., Ltd. (2020) 9 Cal.5th 125,



                                       15
139.) The University was served with John’s writ petition and appeared in
court to defend its decision to discipline John. Because the court had
personal jurisdiction over the University as well as subject matter
jurisdiction, the court had “jurisdiction in its most fundamental . . . sense,”
and its mandate order against the University is not void under the familiar
rule of American Contractors, supra, 33 Cal.4th at page 660.
      Jane contends the mandate order is void because she was denied notice
of John’s petition and the opportunity to participate in the writ proceeding.
To the extent her authority addresses the due process and statutory rights of
parties, it falls comfortably within the rule of American Contractors and is
inapposite because Jane does not establish—or even contend—that she was a
party to John’s writ proceeding before she filed her motion to vacate the
mandate order.
      The constitutional right to “due process requires that a party be given
notice and an opportunity to defend his [or her] interests.” (Antelope Valley
Groundwater Cases (2021) 62 Cal.App.5th 992, 1057, italics added; see also
Brown v. Williams (2000) 78 Cal.App.4th 182, 186, fn. 4; Rochin v. Pat
Johnson Manufacturing Co. (1998) 67 Cal.App.4th 1228, 1239.) For example,
“if a defendant is not validly served with a summons and complaint, the court
lacks personal jurisdiction and a default judgment in such action is subject to
being set aside as void.” (Lee v. An (2008) 168 Cal.App.4th 558, 564; see also
Caldwell v. Coppola (1990) 219 Cal.App.3d 859, 863.) The notice
requirements of due process apply to plaintiffs as well as to defendants.
(Reid v. Balter (1993) 14 Cal.App.4th 1186, 1194 [order of dismissal void
when plaintiffs did not receive notice that case would be dismissed if they
failed to appear at status conference].)




                                       16
      Similar rights are protected by statute. In a writ of mandate
proceeding, the parties are named in the petition, which serves as the
complaint. (Tracy Press, Inc. v. Superior Court (2008) 164 Cal.App.4th 1290,
1296–1297 (Tracy Press); Tabarrejo v. Superior Court (2014) 232 Cal.App.4th
849, 859 (Tabarrejo).) Under section 1107, an application for the issuance of
a prerogative writ “shall” be served on “the respondent and the real party in
interest named in such application.” (Italics added.) And under section 1088,
a peremptory writ may “issue[] in the first instance” only upon notice; a copy
of the mandate petition “must be served on each person against whom the
writ is sought.” (Italics added.)
      None of this authority aids Jane, however, as the University is the only
respondent or real party in interest named in John’s petition, and the only
party against whom John sought writ relief. Jane is described as a nonparty
to the writ proceeding, and as a result the “general and familiar concepts of
due process” she invokes and the language of the cited writ statutes do not
establish that the mandate order is void.
      B. Real Parties in Interest and Necessary and Indispensable
         Parties
      Jane contends that she had a right to receive notice and participate in
the writ proceeding because she was a real party in interest and, as such, a
necessary and indispensable party. According to this argument, John’s
failure to name Jane as a real party in interest was error, and this alleged
error deprived the court of jurisdiction to issue the mandate order.
            1. Whether Jane Is a Real Party in Interest Is Not
               Dispositive
      The concept of a real party in interest is not susceptible to a single
meaning or fixed consequence. Generally, the term refers to a person or
entity that has an actual and substantial interest that is directly affected by
a proceeding. (Martin v. Bridgeport Community Assn., Inc. (2009) 173


                                       17
Cal.App.4th 1024, 1031–1032.) Thus, a real party in interest is a “person
who possesses the right to sue under the substantive law.” (City of
Brentwood v. Campbell (2015) 237 Cal.App.4th 488, 504; see § 367 [“Every
action must be prosecuted in the name of the real party in interest, except as
otherwise provided by statute”].) In writ proceedings, the real party in
interest can be “ ‘the other party’ ” in a lawsuit or proceeding involving the
petitioner, or the “ ‘real adverse party’ ” in whose favor the act complained of
by the petitioner was done. (Sonoma County Nuclear Free Zone ‘86 v.
Superior Court (1987) 189 Cal.App.3d 167, 173 (Sonoma County NFZ); see
also Tabarrejo, supra, 232 Cal.App.4th at p. 859.)
      Jane contends that she was a real party in interest in John’s court case
because the mandate order directly affects her interests as the alleged victim
of John’s sexual assault. Jane reasons that the policies and procedures the
University adopted in order to comply with Title IX and related federal
regulations are designed to protect her, and those protections were directly
implicated by John’s writ petition, which sought to overturn the University’s
decision to sanction him for assaulting Jane.6
      Jane is persuasive that her actual and substantial interests were
directly affected by John’s writ case. She was, after all, the complaining
witness in the disciplinary proceeding that resulted in John’s suspension
from the University, which John successfully petitioned the trial court to set
aside. Jane might fairly be described as the “ ‘real adverse party’ ” in whose
favor the University’s disciplinary decision was entered. (See Sonoma
County NFZ, supra, 189 Cal.App.3d at p. 173.) But the trial court made no



      6 Jane’s appeal is supported on this point by amici curiae briefs filed on
behalf of the following organizations: California Women’s Law Center; Know
Your IX; and Family Violence Law Center.

                                       18
finding as to whether Jane was a real party in interest, concluding that issue
is not dispositive. We agree.
      Whether Jane could have been named a real party in interest is not
dispositive because John chose not to identify her as such in his writ petition.
“Failing to name an individual as a real party in interest in the pleading that
initiates the action is not a defect. It does not render the pleading defective;
it merely defines the parties, leaving out the individual not named.” (Tracy
Press, supra, 164 Cal.App.4th at p. 1296.) Because Jane was not named as a
party and duly served with notice of the action, the court did not obtain
jurisdiction to enter an order against her. (Ibid.) But, as the trial court
explained, the mandate order was not entered against Jane. It did not
require her to take any action or prevent her from taking any action; it
simply directed the University to set aside its disciplinary decision against
John and proceed from there.
      Jane insists controlling case law establishes that failure to name a real
party in interest in a writ proceeding is a jurisdictional defect, which voids
any mandate order the petitioner has obtained. To support this claim, Jane
cites Palma, supra, 36 Cal.3d 171 and Sonoma County NFZ, supra, 189
Cal.App.3d 167, but to no avail.
      Palma addresses the proper procedure for a court to issue a peremptory
writ of mandate in the first instance, i.e., without first issuing an alternative
writ. (Palma, supra, 36 Cal.3d at p. 175.) Petitioners in Palma were
defendants in a personal injury action whose motion for summary judgment
had been denied. They filed a petition for writ of mandate in the court of
appeal requesting issuance of an alternative writ and, upon return, a
preemptory writ commanding the superior court to set aside the summary
judgment order. (Id. at p. 177.) Instead, the court of appeal issued a



                                       19
peremptory writ in the first instance, directing the superior court to grant the
defendants’ motion for summary judgment. (Ibid.) This was reversible error,
the Palma court found, because a court’s authority to issue a peremptory writ
in the first instance is limited by section 1088 to cases in which opposing
parties have received proper notice. (Id. at p. 178.) The opposing parties in
Palma were not provided such notice because neither the petitioner nor the
court of appeal notified them that issuance of a peremptory writ in the first
instance was being sought or considered. (Id. at p. 180.)
      Jane contends that, under Palma, a mandate petition must name all
real parties in interest and provide them with notice of the writ proceeding.
She reasons that this requirement is implicit in a statement in Palma that
section 1088’s notice provision applies to “the parties adversely affected by
the writ.” (Palma, supra, 36 Cal.3d at p. 180.) We are not persuaded by this
reasoning. The Palma court did not hold or even consider whether a person
who is not named in a writ petition as a respondent or real party in interest
has a right to notice of the proceeding under section 1088. Nor did it address
whether the failure to name a real party in interest deprives the court of
fundamental jurisdiction to adjudicate a writ petition. “It is well settled that
language contained in a judicial opinion is ‘ “to be understood in the light of
the facts and issue then before the court, and an opinion is not authority for a
proposition not therein considered.” ’ ” (People v. Banks (1993) 6 Cal.4th 926,
945.) This principle applies with special force here, where the Palma court
was applying a statute that, by its terms, requires notice only to those
“against whom the writ is sought” (§ 1088), in a case in which the entity
denied notice was a named party in the proceeding.
      Sonoma County NFZ, which is closer to our case, addresses whether a
writ can be challenged because of its impact on an absent real party in



                                       20
interest. (Sonoma County NFZ, supra, 189 Cal.App.3d 167.) The case
involved a dispute about the process for filing ballot arguments for a voter
initiative to declare Sonoma County a nuclear-free zone. A group that
opposed the measure (opponents) filed a petition in the superior court seeking
a writ of mandate directing the county clerk to accept and publish ballot
arguments that they submitted after the statutory deadline. (Id. at pp. 170
& 172.) The opponents named the clerk in their petition, but not the group
that supported the initiative, which included its individual sponsors
(proponents). (Id. at p. 172.) The superior court issued the writ of mandate,
and after the proponents received notice of it, they filed a petition in the court
of appeal seeking their own writ of mandate to compel the superior court to
set aside the earlier writ of mandate. (Id. at pp. 170 & 173.)
      The Sonoma County NFZ court concluded that the superior court’s writ
of mandate was issued in error. (Sonoma County NFZ, supra, 189
Cal.App.3d at p. 171.) Pertinent here, the appellate court agreed with the
proponents that they were real parties in interest in the opponents’ writ
proceeding, and that the superior court did not have authority to issue a
peremptory writ without affording them notice of the proceeding. (Id. at
p. 173.) The court found first that a mandate petition “must name the real
party in interest, who thereafter has a right to notice and to be heard before a
trial or appellate court issues a peremptory writ.” (Ibid.) Then the court
declared it would be “difficult” to conclude the proponents were not the real
party in interest under the facts presented. (Id. at p. 174.)
      Jane contends this case is analogous to Sonoma County NFZ, supra,
189 Cal.App.3d 167, but we disagree. The proponents in Sonoma County
NFZ had a “clear, direct interest” in litigating the question whether the
opponents should be excused from complying with the election law (id. at p.



                                       21
174) because the two groups were “in direct conflict on the merits of the
initiative” (id. at p. 175). Moreover, the relief that the opponents sought in
Sonoma County NFZ directly harmed the proponents by forcing the county
clerk to accept and publish ballot arguments attacking the proponents’
initiative after they had submitted their own ballot arguments, which
frustrated a statutory scheme designed to ensure simultaneous filings. (Id.
at pp. 170, 174.) In other words, the superior court writ was squarely
directed at the proponents—it required them to participate in a noncompliant
electoral process that was demonstrably unfair to them. By contrast here,
the mandate order under review vacated a disciplinary decision arrived at by
a process that was deemed unfair to John but did not limit the University’s
discretion about how it would proceed with reinvestigating Jane’s complaint.
Although Jane and John are in direct conflict as to the merits of Jane’s
assault complaint, Jane articulates no direct interest in John’s claim that the
University violated his right to due process. Jane may be frustrated by the
additional delay in resolving her complaint, but she does not identify any
unfairness to her in the result the superior court reached. (See Doe v.
Westmont College (2019) 34 Cal.App.5th 622, 640 [compelling university to
comply with due process principles benefits the accused student, alleged
victim and the college]; Doe v. Regents of University of California (2018) 28
Cal.App.5th 44, 46 [“When the accused does not receive a fair hearing,
neither does the accuser”].)
      Nor do we accept Jane’s contention that Sonoma County NFZ stands
for the proposition that a mandate order is void if issued pursuant to a
petition that did not name a real party in interest. Unlike Jane, the
proponents in Sonoma County NFZ challenged the superior court’s authority
to issue a writ in that case by filing their own mandate proceeding in the



                                       22
court of appeal, rather than by moving to vacate the first mandate order as
void. (Sonoma County NFZ, supra, 189 Cal.App.3d at p. 173.) Further, the
proponents in Sonoma County NFZ were not only a real party in interest,
they were a party against whom relief was granted, in that they were
required to participate in an unfair electoral process. Finally, and in any
event, the court of appeal denied the proponents’ request for a peremptory
writ because the election had occurred before the case was decided. (Id. at
pp. 172 & 174.) Thus, although the court of appeal opined that the superior
court writ was issued in error, it did not invalidate the lower court’s order on
any ground.
      In sum, neither Palma nor Sonoma County NFZ is precedent for
declaring a mandate order void for failing to join a real party in interest.
Jane’s remaining arguments in support of her claim are based on a different
body of law, to which we now turn.
              2. Jane Fails To Show She Was An Indispensable Party
      Jane contends that the mandate order is void because she was an
indispensable party to the writ proceeding, such that excluding her from the
proceeding deprived the court of jurisdiction. We conclude that even if Jane
may have been a necessary party, she has not established she was
indispensable to adjudication of this writ petition or that excluding her from
the writ proceeding was a jurisdictional error.
      Section 389, subdivision (a) provides that a person who may be properly
joined as a party in an action “shall” be so joined in certain circumstances: “if
(1) in his absence complete relief cannot be accorded among those already
parties or (2) he claims an interest relating to the subject of the action and is
so situated that the disposition of the action in his absence may (i) as a
practical matter impair or impede his ability to protect that interest or (ii)



                                       23
leave any of the persons already parties subject to a substantial risk of
incurring double, multiple, or otherwise inconsistent obligations by reason of
his claimed interest.” (§ 389, subd. (a).) “A person meeting these
requirements is often referred to as a ‘necessary party.’ ” (American Indian
Model Schools v. Oakland Unified School Dist. (2014) 227 Cal.App.4th 258,
296 (American Indian Model Schools).) If a person who qualifies as a
necessary party “cannot be made a party” to the action, the court must
determine under subdivision (b) whether “in equity and good conscience the
action should proceed among the parties before it, or should be dismissed
without prejudice, the absent person being thus regarded as indispensable.”
(§ 389, subd. (b).)
      Determining whether a nonparty “ ‘ “is necessary and/or indispensable
is a matter of trial court discretion in which the court weighs ‘factors of
practical realities and other considerations.’ ” [Citation.] “A court has the
power to proceed with a case even if indispensable parties are not joined.
Courts must be careful to avoid converting a discretionary power or rule of
fairness into an arbitrary and burdensome requirement that may thwart
rather than further justice.” ’ ” (American Indian Model Schools, supra, 227
Cal.App.4th at p. 296; City of San Diego v. San Diego City Employees’
Retirement System (2010) 186 Cal.App.4th 69, 84.) If the trial court commits
a prejudicial abuse of discretion in deciding a case in the absence of an
indispensable party, the judgment is properly reversed on appeal. (See e.g.
Morrical v. Rogers (2013) 220 Cal.App.4th 438 (Morrical).)
      In the present case, the trial court rejected Jane’s contention that she
was an indispensable party under the circumstances presented here. With
the benefit of having already ruled on the mandate petition, the court
concluded that Jane’s absence from the proceeding did not preclude the court



                                       24
from affording complete relief to the parties before it; nor did it impair Jane’s
ability to pursue her allegation that John assaulted her. The court did not
need to exercise jurisdiction over Jane in order to adjudicate a writ petition
that sought relief solely from the University on the basis that its disciplinary
procedures fell short of due process standards.
      Jane contends the trial court abused its discretion by concluding she
was not an indispensable party because she had a right to defend the
favorable administrative decision that she obtained from the University, and
that right was destroyed by her exclusion from John’s writ proceeding.
Under these circumstances, Jane posits, the trial court had no power to issue
the writ. As support for this argument, Jane relies primarily on two cases:
Pinto Lake MHP LLC v. County of Santa Cruz (2020) 56 Cal.App.5th 1006
(Pinto Lake); and Morrical, supra, 220 Cal.App.4th 438.
      In Pinto Lake, a county rent board denied a mobilehome park owner’s
application for a special rent adjustment after holding a hearing where the
application was vigorously opposed by park residents and their counsel.
(Pinto Lake, supra, 56 Cal.App.5th at p. 1011.) The park owner challenged
the decision by filing a petition for administrative mandamus and complaint
for declaratory relief against the county. (Ibid.) The trial court sustained the
county’s demurrer on the ground that the park owner failed to join park
residents as defendants in the case. However, the resulting judgment
dismissing the park owner’s action was reversed on appeal. (Id. at p. 1020.)
      The Pinto Lake court found no abuse of discretion in the trial court’s
ruling that the park residents were necessary parties, where the record
showed that they participated as respondents in the county’s administrative
proceeding and that judicial review of the county’s decision in their absence
would “impede their ability to protect the interests that they successfully



                                       25
advanced in the administrative proceeding.” (Pinto Lake, supra, 56
Cal.App.5th at p. 1015.) But the trial court erred by dismissing the lawsuit
without deciding whether the residents were also indispensable parties. (Id.
at p. 1011.) Because of the discretionary and equitable nature of the
indispensable party inquiry, the Pinto Lake court remanded the case for the
trial court to determine whether to dismiss the case because the residents
were indispensable parties, or to proceed in the residents’ absence because
they were not. (Ibid.)
      Pinto Lake may provide some support for Jane’s contention that she
has a cognizable interest in defending the determination that the University
rendered in her favor. In affirming the finding that the park residents were
necessary parties in the park owner’s court proceedings, the Pinto Lake court
found that the residents had an “interest in the finality of the hearing
officer’s decision,” which “necessarily include[d] an interest in preventing any
remand.” (Pinto Lake, supra, 56 Cal.App.5th at p. 1016, italics in original.)
Although there are differences between Jane’s role in the University’s case
against John and the role of the park residents in the county’s formal
adversarial proceeding (see id. at p. 1015), there is also this point of
commonality: Jane, too, has an interest in the finality of the administrative
decision. But whether Jane, like the park residents, is a necessary party is
not the dispositive question.
      Pinto Lake does not support Jane’s claim that she was an indispensable
party. To the contrary, Pinto Lake illustrates that a necessary party might
not be an indispensable party, and both inquiries are matters of trial court
discretion. (See, e.g., Pinto Lake, supra, 56 Cal.App.5th at pp. 1013–1014
[discussing § 389, subd. (b)].) The fact that the trial court in Pinto Lake did
not abuse its discretion by finding that the park residents were necessary



                                        26
parties does not mean that the trial court in this case abused its discretion by
concluding that Jane is not an indispensable party, which is a different
inquiry. Pinto Lake does not address whether park residents were
indispensable parties because the trial court failed to conduct that inquiry,
unlike the trial court in this case. Here, the dispositive issue in John’s writ
proceeding was whether his due process rights were violated, and the trial
court concluded that it was able to resolve that issue without making any
ruling about the validity of Jane’s complaint against John. By contrast, in
Pinto Lake the park owner’s prayer for relief included a request that the
county be ordered to grant its application for a rent increase, reversing on the
merits the application the park residents had opposed. (Pinto Lake, supra, 56
Cal.App.5th at p. 1016.)
      Jane argues that John sought analogous relief because he challenged
the sufficiency of the evidence supporting the University’s findings against
him. It is true that after concluding that the University’s process was
unconstitutional, the trial court went on to make a conditional finding that
“[i]f the process had provided adequate due process, then the Investigator’s
findings of fact would have been supported by substantial evidence.” But the
University did not appeal the judgment against it, nor does Jane take issue
with the substance of the trial court’s conclusion that the University’s process
violated John’s constitutional rights, so this conditional finding is of no
moment. Instead of deciding the merits of the University’s decision to
discipline John, the trial court was careful to ensure its judgment not
interfere with the University’s “discretion . . . regarding further proceedings.”
And the court made these rulings before Jane filed her motion to vacate, so
they informed the court’s discretionary decision that Jane was not an
indispensable party.



                                       27
      Jane also relies on Morrical, which involved a dispute among three
siblings regarding management of a group of family-owned companies.
(Morrical, supra, 220 Cal.App.4th 438.) Sibling Ann filed an action under
section 709 of the Corporations Code challenging the validity of a shareholder
election that gave control of the companies to Altamont, a private equity firm
with connections to Ann’s brothers. (Id. at pp. 448–449.) Ann alleged that
her brothers’ votes were invalid and disqualified because their financial
dealings with Altamont constituted a conflict of interest and breach of
fiduciary duty. Altamont moved for judgment on the pleadings on the ground
that Ann failed to name her brothers as defendants in the action. (Id. at
pp. 449 & 461.) The trial court denied the motion without explanation, then
found that the election was invalid and entered judgment in favor of Ann.
Altamont successfully appealed. (Ibid.)
      The Morrical court found that Ann’s brothers were indispensable
parties whose joinder in the action was required. (Morrical, supra, 220
Cal.App.4th at p. 460.) Because Ann’s claim for relief against Altamont was
premised on her brothers’ alleged self-dealing and breach of fiduciary duty,
the brothers’ rights were “necessarily” affected by the judgment
notwithstanding the fact that the lower court did not directly set aside the
brothers’ agreements or dealings with Altamont. (Id. at p. 463.)
Furthermore, the brothers were indispensable parties because excluding
them impaired their ability to protect their interests and also subjected
Altamont to a substantial risk of incurring inconsistent obligations by reason
of the brothers’ claimed interests, the appellate court found. (Ibid.)
      Morrical does not support Jane’s contention that she was an
indispensable party in John’s writ case. John’s claim against the University
was not premised on allegations that would have required the court to make



                                       28
any findings about Jane, either expressly or implicitly. Nor did the mandate
order subject the University to a substantial risk of incurring inconsistent
obligations to John and Jane, since the court was careful not to dictate how
the University should proceed with Jane’s complaint after setting aside the
original disciplinary decision.
      Jane contends that she is an indispensable party under the reasoning
of Morrical because, although the mandate order was ostensibly directed at
the University, as a practical matter, it impaired her rights. According to
this argument, the mandate order impairs Jane’s rights by setting aside a
decision she obtained from the University. This argument confuses Jane’s
interests with her rights. Jane has an interest in the finality of the
University’s decision to discipline John, but she fails to establish that she has
a cognizable right to preserve a finding and sanction that were rendered in a
proceeding that violated John’s constitutional rights. The mandate order
does not overturn the University’s decision because of anything that Jane did.
It does not dictate how the University should handle Jane’s complaint going
forward. And Jane identifies no risk of inconsistent judgments in this case.
These factual circumstances distinguish Morrical in ways that support the
trial court’s determination that Jane was not an indispensable party.
      Morrical also fails to support Jane’s legal argument that a court order
issued in the absence of an indispensable party is void. Morrical was a direct
appeal by a named defendant, Altamont, that made a trial court motion for
judgment on the pleadings due to the failure to join indispensable parties.
(Morrical, supra, 220 Cal.App.4th at pp. 449 & 461.) When that motion was
summarily denied, the appellate court reviewed the ruling under an abuse-of-
discretion standard. (Id. at p. 461.) And in concluding that the trial court
had abused its discretion, Morrical emphasized that evidence of prejudice to



                                       29
the unjoined person was “ ‘of critical importance.’ ” (Id. at p. 463.) Morrical
did not hold or intimate that the failure to join an indispensable party
deprived the court of jurisdiction to decide a case. We turn, finally, to cases
that address that point explicitly.
            3. Failure to Join an Indispensable Party Is Not a
               Jurisdictional Defect
      Jane’s collateral attack of the final judgment in John’s writ case is
premised on proving that the judgment is void for lack of jurisdiction. Even if
Jane could establish that she was an indispensable party in the writ case,
that would not mean that the mandate order is void. Contrary to Jane’s
appellate arguments, the “failure to join ‘indispensable’ parties does not
deprive a court of the power to make a legally binding adjudication between
the parties properly before it.” (Weir v. Ferreira (1997) 59 Cal.App.4th 1509,
1519.) To be sure, “ ‘ [a]n indispensable party is not bound by a judgment in
an action in which he was not joined.’ ” (Save our Bay, Inc. v. San Diego
Unified Port Dist. (1996) 42 Cal.App.4th 686, 693.) But failing to join an
indispensable party “ ‘ “is not ‘a jurisdictional defect’ in the fundamental
sense.” ’ ” (Tracy Press, supra, 164 Cal.App.4th at pp. 1298–1299; see Kraus
v. Willow Park Public Golf Course (1977) 73 Cal.App.3d 354, 364 (Kraus).)
      Jane relies on Tracy Press, supra, 164 Cal.App.4th 1290, a case that
reinforces many of our conclusions. The case arose out of a disputed public
records request for correspondence between a city council member named
Tucker and the Lawrence Livermore National Laboratory. The newspaper
that sought these records filed a writ petition in the superior court to compel
the city and Tucker to produce emails from Tucker’s private account, which
was denied. The newspaper challenged the ruling by filing a petition for writ
of mandate in the appellate court, which named the superior court as
respondent and the city as the only real party in interest. (Id. at p. 1294–


                                       30
1295.) The Tracy Press court dismissed the petition because Tucker was not
a party in the proceeding and she was indispensable. (Id. at p. 1295.) Tucker
was not a party, the court found, because she was not designated as a party
in the newspaper’s writ petition. This fact was not a “defect,” but because
Tucker was a stranger to the action, the court did not have jurisdiction over
her and could not issue an order “requiring [her] to act.” (Id. at p. 1297.) Yet
it was Tucker’s emails, residing on her personal computer, to which the
newspaper sought access. (Id. at pp. 1294 & 1299.) The court concluded it
had to dismiss the writ petition because Tucker was an indispensable party
under those circumstances; there was no way to afford effective relief in her
absence. (Id. at p. 1301.)
      Tracy Press does not assist Jane. The case follows settled authority in
holding that the decision whether to dismiss an action for failure to name an
indispensable party is a matter of judicial discretion, which may turn on
many factors. (Tracy Press, supra, 164 Cal.App.4th at pp. 1298 & 1299.) In
Tracy Press, Tucker was an indispensable party because the newspaper
sought to compel her to act and there was no effective order that could be
made in her absence. (Id. at pp. 1299–1302.) As in Tracy Press, in this case
Jane’s absence from the proceeding meant that the court could not issue an
order requiring her to act, which the trial court acknowledged in its
September 2020 order. But unlike in Tracy Press, Jane was not
indispensable because the mandate order is directed at the University and
does not require Jane to take any action or to refrain from acting.
      Tracy Press also affirms the legal point that is independently fatal to
Jane’s claim: failing to join an indispensable party “ ‘ “is not ‘a jurisdictional
defect’ in the fundamental sense; even in the absence of an ‘indispensable’
party, the court still has the power to render a decision as to the parties



                                        31
before it which will stand. It is for reasons of equity and convenience, and
not because it is without power to proceed, that the court should not proceed
with a case where it determines that an ‘indispensable’ party is absent and
cannot be joined.” ’ ” (Tracy Press, supra, 164 Cal.App.4th at pp. 1298–1299.)
Thus, even if Jane could establish error in the failure to designate her an
indispensable party, this would not establish that the mandate order is void.
The trial court in this case still had “ ‘ “the power to render a decision as to
the parties before it.” ’ ” (Id. at p. 1298.) And that decision “ ‘ “will stand.” ’ ”
(Ibid.)
      In her reply brief, Jane contends that many cases characterize the
failure to name an indispensable party as a jurisdictional defect that bars the
court from proceeding to judgment, but the cases Jane cites were decided
under a former version of section 389. (See Bank of California v. Superior
Court (1940) 16 Cal.2d 516, 519; Piedmont Publishing Co. v. Rogers (1961)
193 Cal.App.2d 171, 180.) “ ‘Since the 1971 revision of . . . section 389, failure
to join “indispensable” parties does not deprive a court of the power to make a
legally binding adjudication between the parties properly before it.’ ” (Golden
Rain Foundation v. Franz (2008) 163 Cal.App.4th 1141, 1155; see also Kraus,
supra, 73 Cal.App.3d at p. 364.)
      This appeal, like Jane’s motion to vacate, is predicated on Jane’s
contention that the mandate order is void. Jane makes a plausible argument
that she had an interest in preserving the University’s disciplinary decision
against John, but that argument does not prove that the mandate order is
void under any theory she offers. The record before us shows that the trial
court had the power to make a legally binding adjudication between the
parties that were properly before it in the writ proceeding—John and the




                                         32
University. Under these circumstances, we reject Jane’s contention that the
order granting the writ of mandate is void.
                                DISPOSITION
         The September 2020 order denying Jane Roe’s motion to vacate the
order granting John Doe’s petition for writ of mandate is affirmed.




                                            TUCHER, P.J.



WE CONCUR:

FUJISAKI, J.
RODRÍGUEZ, J.




Roe v. Doe (A161546)




                                       33
Trial Court:           Alameda County Superior Court

Trial Judge:           Hon. James Reilly

Counsel:               Steptoe & Johnson, Robyn C. Crowther, Melanie A. Ayerh;
                          Public Counsel Law Center, Kathryn A. Eidmann,
                          Amanda Savage, Tara Ford, Noreen A. Farrell; Equal
                          Rights Advocates, Brenda Star Adams and Maha
                          Ibrahim for Appellant

                       Family Violence Law Center, Erin Scott, Stephanie Penrod;
                          and L.L. Dunn Law Firm, Laura L. Dunn for Amici
                          Curiae on behalf of Appellant

                       California Women’s Law Center, Chelsea Mutual, Elise
                          Brumbach for Amici Curiae on behalf of Appellant

                       Hathaway Parker, Mark M. Hathaway, and Jenna E.
                          Parker for Plaintiff and Respondent

                       Munger, Tolles & Olson, Hailyn J. Chen, and Teresa
                         Alexandra Reed Dippo for Defendant and Respondent




Roe v. Doe (A161546)




                                           34